UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6785



RONALD WILSON,

                                              Plaintiff - Appellant,

          versus


STATE OF VIRGINIA, and all other employees of
the state and its agents; WALLENS RIDGE STATE
PRISON, Medical Department (in whole); B.
COPE, Nurse; SERGEANT ELOM; NURSE HORSLEY; C.
WILSON, Doctor; SERGEANT FARRISH; S. YOUNG,
Warden; A. HARVEY, Assistant Warden; JANE DOE,
#2, Nurse; JANE DOE, #3, Nurse; DOCTOR HOWARD;
NURSE JOHNSON; JOHN DOE, #4, Doctor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-00-966-7)


Submitted:   September 16, 2002           Decided:   October 8, 2002


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Wilson, Appellant Pro Se. Heather Marie Kofron, WRIGHT,
ROBINSON, OSTHIMER & TATUM, Richmond, Virginia; Banci Enga Tewolde,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Ronald Wilson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the   record   and   the   district   court’s   opinion    accepting   the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Wilson v. Virginia, No. CA-00-966-7 (W.D. Va. May 6,

2002).   We deny Wilson’s motion for appointment of counsel as this

matter involves no complex issues or exceptional circumstances. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                      2